internal_revenue_service department of the treasury index numbers number release date washington dc person to contact telephone number refer reply to cc dom corp br4 plr-113453-98 date date parent controlled controlled sub sub sub sub sub sub plr-113453-98 sub sub sub sub sub sub sub sub fsub fsub plr-113453-98 fsub fsub fsub fsub fsub fsub fsub fsub fsub fsub fsub fsub fsub fsub plr-113453-98 fsub fsub fsub fsub a b c d e f g trust trust plr-113453-98 trust trust trust trust trust trust trust trust trust plr-113453-98 trust trust trust trust trust trust trust plr-113453-98 trust trust trust trust trust trust trust trust trust plr-113453-98 trust trust trust trust trust trust trust trust trust plr-113453-98 trust trust trust trust trust trust trust plr-113453-98 trust trust trust trust trust trust trust trust plr-113453-98 trust trust trust trust trust trust trust trust plr-113453-98 trust trust trust trust trust trust trust trust plr-113453-98 trust trust trust trust trust trust business a business b business c corp a corp b corp c corp d plr-113453-98 corp e corp f corp g property v property w property x property y property z a b c d date date date dear this letter responds to your date request for rulings on certain federal_income_tax consequences of a partially completed transaction the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process summary of facts plr-113453-98 parent the common parent of a consolidated_group has voting and nonvoting common_stock outstanding together the common_stock the common_stock is owned by a b c d e f g and trust sec_1 through parent wholly owns sub sec_1 through sub sub sub fsub fsub fsub and controlled parent also owns a percent of fsub and b percent of fsub sub wholly owns controlled and sub fsub wholly owns fsub and fsub and owns the fsub and fsub stock not held by parent fsub wholly owns fsub fsub fsub fsub and fsub sub wholly owns fsub fsub fsub fsub fsub and fsub fsub wholly owns fsub and fsub except for fsub through fsub the foreign subsidiaries all of these corporations are domestic parent conducts business a and business b directly and business c through sub sub sec_4 through and controlled parent conducts other businesses directly and through fsub through fsub and sub the other businesses sub conducts business c and controlled conducts business b financial information has been submitted indicating that the businesses conducted by parent controlled and controlled have had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years sub holds stock in corp a corp b corp c corp d corp e and corp g all of which are publicly traded domestic corporations sub holds stock in publicly traded corp f a foreign_corporation the shareholders of parent have aligned themselves into three groups group a consisting of a b c d e and trust sec_1 through group b consisting of trust sec_33 through and group c consisting of f g and trust sec_55 through each shareholder group wishes to go its own way and concentrate on the business or businesses that most interests it proposed transactions to allow the groups to separate the following transactions have been proposed and partially completed the transactions before date i sub has sold its assets in the ordinary course of business c and will be liquidated into parent ii parent and its subsidiaries including several of its foreign subsidiaries will sell assets in the ordinary course of business the foreign subsidiaries that sell their assets will be liquidated into parent after such sales parent will also attempt to sell the other businesses because none of group a group b or group c wishes to acquire plr-113453-98 them any proceeds from the above sales including the sale by sub in step i will be used to pay liabilities or purchase assets for use in business a business b or business c or will be allocated among sub controlled and controlled iii sub will sell all of its corp d and corp g stock and part of its corp a stock the proceeds of these sales will be used by sub to equate the value of each shareholder group’s stock in parent with the value of the corporation that group will own after the transactions are completed iv sub will merge into sub the first merger v parent will merge into sub the second merger vi a plan_of_liquidation will be adopted for sub and the assets of sub will be distributed to sub the sub distribution vii unless sub is sold before date sub or parent before the merger described in step v will contribute the stock of sub to a newly formed limited_liability_company new llc which will be treated for federal tax purposes as a division of sub on or before date a plan of complete_liquidation will be adopted for sub and the assets of sub will be distributed to new llc the sub distribution on or before date viii sub will transfer to a wholly owned limited_liability_company llc a the assets and liabilities of the other businesses not sold in step ii including stock of corporations engaged in the other businesses b stock of corp f and c property v as described below in steps x and xi sub will transfer to controlled and controlled partial_interests in llc which will be treated as a partnership for federal tax purposes the joint_ownership of llc will be terminated as expeditiously as possible see step xvi below ix sub will transfer to a second wholly owned limited_liability_company llc assets necessary to perform certain transitional support services for sub controlled controlled their respective subsidiaries and llc as described below in steps x and xi sub will transfer to controlled and controlled partial_interests in llc which will be treated as a partnership for federal tax purposes the joint_ownership of llc will be terminated as expeditiously as possible x sub will contribute to controlled a property x and property y b c percent of its stock in corp a corp b corp e llc and llc c part of its pension assets and liabilities and d part of its split dollar life_insurance assets and controlled will distribute property z to sub collectively contribution sub will also contribute to controlled its stock in sub sub sub sub and sub plr-113453-98 xi sub will contribute to controlled a property w and its corp c stock b d percent of its stock in corp a corp b corp e llc and llc and c part of its pension assets and liabilities collectively contribution xii controlled controlled and sub each will form a domestic holding_company subsidiary dhc dhc and dhc respectively on date controlled controlled and sub each will transfer to its holding_company subsidiary stock of corp a and other investment_assets on date xiii sub will distribute its controlled stock to the group a shareholders in exchange for their sub stock_distribution and its controlled stock to the group b shareholders in exchange for their sub stock_distribution together the distributions after date xiv controlled will elect under sec_1361 to be treated as an s_corporation and will elect under sec_1361 to have sub sub sub sub sub and dhc treated as qualified subchapter_s subsidiaries qsubs controlled will elect under sec_1361 to be treated as an s_corporation and will elect under sec_1361 to have dhc treated as a qsub all elections will take effect on date xv sub will elect under sec_1361 to be treated as an s_corporation the sub s election sub will elect under sec_1361 to have sub sub sub sub and dhc treated as qsubs all elections will take effect on date xvi llc will undertake to sell all the assets received from sub in step viii above including the stock of corp f the proceeds of the sales will be distributed among sub controlled and controlled in proportion to their interests in llc sub controlled and controlled intend to have llc sell the assets as expeditiously as possible after which llc will be dissolved sub controlled and controlled will agree that if following date any one of them or any one of their subsidiaries is required to pay a liability that relates to pre- date operations not reflected on the date consolidated financial statements for such entity then such liability will be borne jointly by sub controlled and controlled in proportion to the sub stock interests held by their respective shareholders immediately before date any payment among sub controlled and controlled with respect to an unknown liability is hereinafter referred to as an unknown liability payment merger representations plr-113453-98 the taxpayer has made the following representations regarding the first and second mergers described above in steps iv and v a to the best of the knowledge and belief of the parties and their representatives the first merger will qualify as a reorganization under sec_368 b to the best of the knowledge and belief of the parties and their representatives the second merger will qualify as a reorganization under sec_368 a a contribution and distribution representations the taxpayer has made the following representations regarding contribution and distribution c the fair_market_value of the controlled stock received by the group a shareholders will approximately equal the fair_market_value of the sub stock surrendered by the group a shareholders in the exchange d no part of the consideration distributed by sub is being received by a group a shareholder as a creditor employee or in any capacity other than as a shareholder of sub e the five years of financial information submitted for parent and controlled represents each corporation’s present operations and with regard to each there have been no substantial operational changes since the date of the last submitted financial statements f immediately after distribution the gross assets of the active trades_or_businesses directly conducted by sub as defined in sec_355 will have a fair_market_value equal to at least five percent of the total fair_market_value of the gross assets of sub g immediately after distribution the gross assets of the active trades_or_businesses directly conducted by controlled as defined in sec_355 will have a fair_market_value equal to at least five percent of the total fair_market_value of the gross assets of controlled h following distribution sub and controlled each will continue the active_conduct of its business es independently and with its separate employees i distribution is being carried out to allow group a group b and group c each to own stock in a corporation conducting the business or businesses in which the group is most interested distribution is motivated in whole or substantial part by this and other corporate business purposes plr-113453-98 j sub is not an s_corporation under sec_1361 but immediately before the distribution sub will be eligible to make an s election under sec_1362 sub and controlled each will elect to be an s_corporation and will elect to have each of their respective subsidiaries treated as a qsub under sec_1362 on the first available date after the distribution date and there is no plan or intent to revoke or otherwise terminate the s_corporation_election of either sub or controlled or the qsub elections of their subsidiaries k other than possible inter_vivos gifts to lineal_descendants before or after distribution there is no plan or intention by the group a shareholders to sell exchange transfer by gift or otherwise dispose_of any stock in sub or controlled after the transactions l there is no plan or intention by sub or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transactions m there is no plan or intention to liquidate sub or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transactions except in the ordinary course of business n the total adjusted_basis and fair_market_value of the assets transferred to controlled by sub will in each instance equal or exceed the sum of the liabilities assumed by controlled plus any liabilities to which the transferred assets are subject o the liabilities assumed in contribution and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred p the income_tax_liability of parent and its successor sub for the taxable_year in which investment_credit_property including any building to which sec_47 applied is transferred will be adjusted pursuant to sec_50 or a or sec_47 as in effect before amendment by public law title 104_stat_1388 if applicable to reflect an early disposition of the property q no intercorporate debt will exist between sub and controlled at the time of or after distribution r immediately before distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 of the income_tax regulations as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d sub has no excess_loss_account in the stock of controlled s payments made in all continuing transactions between sub and controlled plr-113453-98 will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length t no two parties to the transaction are investment companies under sec_368 and iv contribution and distribution representations the taxpayer has made the following representations regarding contribution and distribution u the fair_market_value of the controlled stock received by the group b shareholders will approximately equal the fair_market_value of the sub stock surrendered by the group b shareholders in the exchange v no part of the consideration distributed by sub is being received by a group b shareholder as a creditor employee or in any capacity other than as a shareholder of sub w the five years of financial information submitted for sub and controlled represents the present operation of each and with regard to each business there have been no substantial operational changes since the date of the last submitted financial statements x immediately after distribution the gross assets of the active trades_or_businesses directly conducted by sub as defined in sec_355 will have a fair_market_value equal to at least five percent of the total fair_market_value of the gross assets of sub y immediately after distribution the gross assets of the active trades_or_businesses directly conducted by controlled as defined in sec_355 will have a fair_market_value equal to at least five percent of the total fair_market_value of the gross assets of controlled z following distribution sub and controlled each will continue the active_conduct of its business es independently and with its separate employees aa distribution is being carried out to allow group a group b and group c each to own stock in a corporation conducting the business or businesses in which the group is most interested distribution is motivated in whole or substantial part by this and other corporate business purposes bb sub is not an s_corporation under sec_1361 but immediately before the distribution sub will be eligible to make an s election under sec_1362 sub and controlled each will elect to be an s_corporation and will elect to have each of their plr-113453-98 respective subsidiaries treated as a qsub under sec_1362 on the first available date after the distribution date and there is no plan or intent to revoke or otherwise terminate the s_corporation_election of either sub or controlled or the qsub elections of their subsidiaries cc other than possible inter_vivos gifts to lineal_descendants before or after distribution there is no plan or intention by the group b shareholders to sell exchange transfer by gift or otherwise dispose_of any stock in sub or controlled after the transactions dd there is no plan or intention by sub or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transactions ee there is no plan or intention to liquidate sub or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transactions except in the ordinary course of business ff the total adjusted_basis and fair_market_value of the assets transferred to controlled by sub will in each instance equal or exceed the sum of the liabilities assumed by controlled plus any liabilities to which the transferred assets are subject gg the liabilities assumed in contribution and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred hh the income_tax_liability of parent and its successor sub for the taxable_year in which investment_credit_property including any building to which sec_47 applied is transferred will be adjusted pursuant to sec_50 or a or sec_47 as in effect before amendment by public law title 104_stat_1388 if applicable to reflect an early disposition of the property ii no intercorporate debt will exist between sub and controlled at the time of or after distribution jj immediately before distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d parent has no excess_loss_account in the stock of controlled kk payments made in all continuing transactions between sub and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length plr-113453-98 ll no two parties to the transaction are investment companies under sec_368 and iv contribution and distribution rulings based solely on the information submitted and the representations set forth above we rule as follows on contribution and distribution described above in steps x and xiii contribution followed by distribution will be a reorganization under sec_368 sub and controlled will each be a_party_to_a_reorganization under sec_368 the gain realized by sub on contribution will be recognized in an amount not to exceed the fair_market_value of property z sec_361 and b b and sec_357 no loss will be recognized by sub on contribution sec_361 apart from gain recognized on the distribution_of_property z to sub no gain_or_loss will be recognized by controlled on contribution sec_361 and sec_1032 the basis of the controlled assets received by controlled in contribution will equal the basis of those assets in the hands of sub immediately before contribution increased by the amount of gain recognized by sub in ruling above sec_362 no gain_or_loss will be recognized by sub on distribution sec_361 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of the group a shareholders on their receipt of controlled stock in exchange for sub stock sec_355 the basis of the controlled stock in the hands of each group a shareholder will equal the basis of the sub stock surrendered by that shareholder in the exchange sec_358 the holding_period of the controlled stock in the hands of each group a shareholder will include the holding_period of the sub stock surrendered by that shareholder provided the sub stock was held as a capital_asset on the date of the exchange sec_1223 contribution and distribution rulings based solely on the information submitted and the representations set forth above we rule as follows on contribution and distribution described above in steps plr-113453-98 xi and xiii contribution followed by distribution will be a reorganization under sec_368 sub and controlled will each be a_party_to_a_reorganization under sec_368 no gain_or_loss will be recognized by sub on contribution sec_361 and sec_357 no gain_or_loss will be recognized by controlled on contribution sec_1032 the basis of each controlled asset in the hands of controlled will equal the basis of that asset in the hands of sub immediately before its transfer sec_362 no gain_or_loss will be recognized by sub on distribution sec_361 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of the group b shareholders on their receipt of controlled stock in exchange for sub stock sec_355 the basis of the controlled stock in the hands of each group b shareholder will equal the basis of the sub stock surrendered by that shareholder in the exchange sec_358 the holding_period of the controlled stock in the hands of each group b shareholder will include the holding_period of the sub stock surrendered by that shareholder provided the sub stock was held as a capital_asset on the date of the exchange sec_1223 as provided in sec_312 proper allocation of earnings_and_profits among sub controlled and controlled will be made in accordance with sec_1_312-10 relation back ruling any unknown liability payment for an obligation that i is attributable to a period ending before the distributions and ii does not become fixed and ascertainable until after the distributions will be treated as occurring immediately before the distributions international ruling the earnings_and_profits of fsub sec_1 through to the extent attributable to such stock under sec_1_1248-2 or sec_1_1248-3 whichever is applicable which were accumulated in taxable years of each respective foreign_corporation beginning after date and during the period sub held such stock or was considered plr-113453-98 as holding it by application of sec_1223 while fsub sec_1 through were controlled_foreign_corporations shall be attributable to such stock now held by parent through new llc see a caveats no opinion is expressed about the tax treatment of the transactions under any other section of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the transactions that are not specifically covered by the above rulings in particular no opinion is expressed regarding i whether sub controlled and controlled will satisfy the requirements of sec_1361 for making the s and qsub elections referred to in steps xiv and xv ii the tax treatment of the sales described in steps i ii and iii iii the tax treatment of the transfers to new llc llc and llc described in steps vii viii and ix iv whether the transfers of interests in llc and llc by sub in contribution and contribution as described in steps x and xi are transfers of assets or of partnership interests v the tax treatment of the termination of llc and llc described in steps viii and ix vi whether the formal transfers to controlled by sub of its stock in sub sub sub sub and sub followed by q-sub elections for those subsidiaries should be treated as transfers of stock or as transfers of the subsidiaries’ assets cf revrul_67_274 c b vii whether the transfer to sub of stock in sub sub sub and sub as a result of the second merger followed by q-sub elections for those subsidiaries should be treated as transfers of stock or as transfers of the subsidiaries’ assets cf rev_rul viii whether the transfer to sub of stock in sub and sub as a result of the second merger followed by the sub distribution and the sub distribution should be treated as transfers of stock or as transfers of the subsidiaries’ assets cf rev_rul ix whether the first merger and the second merger will qualify as reorganizations under sec_368 x how sec_1248 applies to the transfer of stock of foreign_corporations in the first plr-113453-98 merger and second merger xi whether the gain if any on the disposition of stock of any foreign_corporation will constitute gain includable under sec_1248 xii whether the liquidation of any foreign_subsidiary into any domestic entity will trigger gain taxed as dividend income under sec_367 sec_1_367_b_-2 and temp_reg b -5 b xiii the tax treatment of the transfers of pension assets and liabilities in contribution and contribution as described in steps x and xi xiv whether the sale of assets by any foreign_subsidiary will constitute amounts includible in gross_income under sec_951 xv whether the sub distribution will be subject_to sec_1248 and xvi whether the distribution of any foreign stock in the sub distribution will be subject_to sec_1248 xvii the tax consequences under sec_1248 of sub 2's transfer of interests in llc to controlled and controlled as described in steps x and xi and xviii whether the sale of corp f stock by llc as described in step xvi will be subject_to sec_1248 procedural matters this letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax return of each taxpayer involved in the transactions for the taxable_year in which the transactions are completed pursuant to a power_of_attorney on file in this office a copy of this letter_ruling is being sent to the taxpayer sincerely assistant chief_counsel corporate by plr-113453-98 wayne t murray senior technician reviewer branch
